Citation Nr: 1540174	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person.

2.  Entitlement to SMP based on housebound status.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  The Veterans Law Judge was sitting in Waco, Texas, and the Veteran was located at the RO in Los Angeles.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss, on the merits, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Due to innocently acquired disabilities, the Veteran is unable to care for himself or protect himself from the hazards or dangers incident to the daily environment.

2.  The Veteran's last final denial for service connection for bilateral hearing loss was in March 2004 by the RO.

3.  The evidence received since the March 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

4.  As SMP based on aid and attendance is granted per this decision, the issue of SMP based on housebound status is no longer a case or issue in controversy.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension, based on the need for regular aid and attendance of another person, have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

3.  The Board lacks jurisdiction over the issue of SMP based on housebound status because the issue has been rendered moot.  38 U.S.C.A. §§ 1114(l), (s), 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).
	




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for special monthly pension and evidence has been received to reopen his claim for bilateral hearing loss.  Therefore, no further development is required before the Board decides the claim.

Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In September 1995, the RO denied service connection for hearing loss based on a finding that the evidence did not contain a diagnosis of hearing loss.  The Veteran appealed and in March 2000, the Board denied his claim, finding that there was no current diagnosis.  The Veteran did not appeal to the Court.  

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104b, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In June 2002, the Veteran attempted to reopen the claim for service connection for hearing loss.  In December 2002, the RO again found no new and material evidence to reopen his claim.  The Veteran did not file a notice of disagreement with the December 2002 decision and it became final.   

In December 2003, the Veteran again applied to reopen his previously denied claim.  In March 2004, the RO denied reopening the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement with the decision, and it became final.  

In essence, the RO denied the Veteran's claim in March 2004 because there was no new and material evidence shown.  The Veteran requested ship logs but the RO explained that these would provide no additional information as the record already showed that he worked in the boiler room aboard the ship.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2004] evidence bears directly and substantially upon these matters. 

Since March 2004, the Veteran was provided a VA examination in December 2011 that showed that the Veteran was considered to have bilateral hearing loss under 38 C.F.R. § 3.385.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  The Board finds that this evidence constitutes new and material evidence, and it shows that the Veteran has a current diagnosis of bilateral hearing loss.  This new evidence relates to a fact necessary to substantiate the Veteran's service-connection claim for bilateral hearing loss, specifically a diagnosis of bilateral hearing loss, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  

Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

Special Monthly Pension

Legal Criteria

A veteran who is entitled to pension will receive an increased rate of pension (special monthly pension) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).  

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. § 3.351(a), (b) (2015). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Blindness (having light perception only) is defined by VA Regulations as the inability to recognize test letters at 1 ft. (.30m.) and when further examination reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 ft. (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances of less than 3 ft., being considered of negligible utility.  38 C.F.R. § 4.79.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends he is entitled to special monthly pension based on need for regular aid and attendance of another person.
After review of the available evidence of record, the Board finds that the evidence of record supports a grant of special monthly pension based on the need for regular aid and attendance of another person.  

First, the evidence shows that the Veteran is blind.  Under VA regulations, blindness (having light perception only) is defined by VA Regulations as the inability to recognize test letters at 1 ft. (.30m.) and when further examination reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 ft. (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances of less than 3 ft., being considered of negligible utility.  38 C.F.R. § 4.79.  During a January 2012 VA eye examination, the Veteran could count fingers at two feet when each eye was tested.  This finding appears to meet the criteria for blindness under 38 C.F.R. § 4.79.  A November 2011 letter from a doctor of optometry, Dr. G., noted that the Veteran had significant vision loss.  The Veteran's vision also appears to have declined since the time of the examination.  The August 2014 examiner who conducted the housebound or permanent need for regular aid and attendance examination noted that the Veteran had severe glaucoma and was legally blind in one eye.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran is in need of regular aid and attendance due to being blind.  38 C.F.R. §3.351(c)(1).

In addition, the evidence shows a factual need for aid and attendance.  In August 2014, the Veteran received an examination for housebound or permanent need for regular aid and attendance.  The examiner noted that the Veteran had severe glaucoma and was legally blind in one eye.  The examiner found that the Veteran was not able to feed himself and prepare meals.  Although he did not need assistance with bathing or need to be in a nursing home, he required medication management.  He needed assistance from a cane, brace, crutches or the assistance of a person for locomotion for five to six blocks.

In addition, the Veteran testified that he is currently is living at Weingart, which is a facility for homeless Veterans.   The facility provides cooked meals for him.  He testified that a friend helps him with his medicine and laying out his clothes.  He noted using a walking stick due to his vision problems.  He reported that he could ride the bus alone because the names of the bus stops are provided audibly, but he has an aid that accompanies him on many occasions.

In a March 2014 statement, he noted that it is hard for him to see sidewalks and steps.

A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Here, the evidence shows that the Veteran may not have a constant need for assistance as he can dress and bathe himself, but the Veteran regularly needs assistance on a daily basis including with meal preparation, someone laying out his clothes and assisting him with medication.  Therefore, the Board finds that the Veteran is in need of regular aid and attendance due to factual findings included in the file.  38 C.F.R. §3.351(c)(3).

Accordingly, entitlement to special monthly pension based on the need for regular aid and attendance is warranted.

Housebound

As aid and attendance is a greater benefit than the housebound benefit, the question of entitlement to special monthly pension on the basis of housebound benefits is rendered moot.  See 38 U.S.C.A. § 1114(l), (s).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit of SMP based on housebound status, the appeal with respect to this issue is dismissed. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  See also Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special monthly pension on account of the need for regular aid and attendance is granted, subject to criteria governing the payment of monetary awards.

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is granted.

The appeal with respect to the issue of special monthly pension based on housebound status is moot, and is dismissed.


REMAND

The Veteran filed a notice of disagreement in April 2015 with the April 2015 RO decision denying entitlement to service connection for tinnitus.  No statement of the case (SOC) has been issued for tinnitus.  This issue must be remanded for the issuance of such a statement of the case. See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

A VA examination was provided in December 2010 for the Veteran's hearing loss disability.  The examiner appears to base her negative opinion on the Veteran's separation examination.  VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  For this reason, the Board finds the opinion inadequate and that a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Records from Social Security Administration included in the Veteran's file mention hearing loss.  A complete copy of his records from SSA does not appear to be of record and could be relevant.  An attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records from SSA and associate them with the claims file.

2.  After item #1 has been completed, return the claims file to the provider who conducted the December 2010 examination, if available, for an addendum addressing the Veteran's claimed hearing loss disability.  The examiner should be requested to review the file and her examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that his current bilateral hearing loss disability is caused or related to the Veteran's service. 

The examiner's attention is directed to his testimony and statements that he was a boiler technician in the navy and was exposed to loud noise from working at the bottom of ship without hearing protection.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment or diagnosis of hearing loss in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's military occupational specialty and lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the December 2010 VA examiner is not available, another competent professional may provide the opinion after reviewing the December 2010 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Readjudicate the Veteran's hearing loss claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

4.  Issue a SOC as to the claim for entitlement to service connection for tinnitus.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


